Case 1:18-cv-03497-AJN Document 102 Filed 02/12/19 Page 1 of 3
Case 1:18-cv-03497-AJN Document 101 Filed 02/12/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPV OSUS LTD.,
Plaintiff,

-against-

HSBC HOLDINGS PLC, HSBC BANK PLC,
HSBC BANK USA, NA, HSBC USA INC,,
HSBC SECURITIES SERVICES
(BERMUDA) LIMITED, HSBC
INSTITUTIONAL TRUST SERVICES
(BERMUDA) LIMITED, HSBC BANK
BERMUDA LIMITED, HSBC SECURITIES
SERVICES (LUXEMBOURG) S.A., HSBC
BANK (CAYMAN) LIMITED, HSBC
PRIVATE BANKING HOLDINGS
(SUISSE) S.A., HSBC PRIVATE BANK
(SUISSE) S.A., HSBC FUND SERVICES
(LUXEMBOURG) S.A., SONIA KOHN,
MARIO BENBASSAT, ALBERTO
BENBASSAT, STEHPANE BENBASSAT,
20:20 MEDICI AG, UNICREDIT BANK
AUSTRIA AG, BA WORLDWIDE FUND
MANAGEMENT LTD., UNICREDIT
S.P.A., HERALD ASSET MANAGEMENT
LIMITED, EUROVALEUR, INC., PIONEER
ALTERNATIVE INVESTMENT
MANAGEMENT LIMITED, ALPHA
PRIME ASSET MANAGEMENT LTD.,
REGULUS ASSET MANAGEMENT
LIMITED, CARRUBA ASSET
MANAGEMENT LIMITED, TEREO
TRUST COMPANY LIMITED,
GENEVALOR, BENBASSAT ET CIE,
HERMES ASSET MANAGEMENT
LIMITED, THEMA ASSET
MANAGEMENT (BERMUDA) LTD.,
THEMA ASSET MANAGEMENT
LIMITED, EQUUS ASSET

MANAGEMENT LIMITED, EQUUS
ASSET MANAGEMENT PARTNERS, L.P.,
AURELIA FUND MANAGEMENT
LIMITED, INTER ASSET MANAGEMENT
INC., T+M TRUSTEESHIP &

 

 

[AM_ACTIVE 401087123 3]

  
 
 

: | ae FEB v2 2019 a

a a woe

STIPULATION AND ORDER OF
DISMISSAL

Case No. 18-3497 (AJN)

 
Case 1:18-cv-03497-AJN Document 102 Filed 02/12/19 Page 2 of 3
Case 1:18-cv-03497-AJN Document 101 Filed 02/12/19 Page 2 of 3

 

MANAGEMENT SERVICES S.A., GIM
MANAGEMENT SERVICES CORP.N.V.,
AURELIA ASSET MANAGEMENT
PARTNERS, CAPE INVESTMENT
ADVISORS LIMITED and ERWIN KOHN,

Defendants.

 

 

WHEREAS, plaintiff SPV OSUS Ltd. and the HSBC Defendants! have reached a
settlement agreement and now desire to resolve the remaining issues raised as between them in

this litigation, without further proceedings and without admitting any fault or liability;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
and between the undersigned, that the above-referenced action is hereby dismissed with

prejudice as against the HSBC Defendants without costs.

 

The HSBC Defendants include HSBC Holdings ple, HSBC Bank plc, HSBC Bank USA, N.A.,
HSBC USA Inc., HSBC Securities Services (Bermuda) Limited, HSBC Institutional Trust Services
(Bermuda) Limited, HSBC Bank Bermuda Limited, HSBC Securities Services (Luxembourg) S.A.,
HSBC Bank (Cayman) Limited, HSBC Private Banking Holdings (Suisse) S.A., and HSBC Private Bank
(Suisse) S.A,

[AM_ACTIVE 401087123. 3]

 
Case 1:18-cv-03497-AJN Document 102 Filed 02/12/19 Page 3 of 3
Case 1:18-cv-03497-AJN Document 101 Filed 02/12/19 Page 3 of 3

Dated: February 11, 2019

YETTER COLEMAN

LLP rr -
( (OIG

Collin J. Cox

 

811 Main Street, Suite 4100
Houston, Texas 77002

T: 713-632-8000

F: 713-632-8002
(ccox@yettercoleman.com)

LAW OFFICE OF MATTHEW C, HEERDE
+f |
i Nye Dow
Matthew C. Heerde

 

222 Broadway 19th Floor
New York, New York 10038
Telephone: (347) 460-3588
Fax: (347) 535-3588
(mheerde@heerdelaw.com)

Attorneys for Plaintiff SPV OSUS Ltd.

[AM_ACTIVE 401087123, 3]

CLEARY GOTTLIEB STEEN &
HAMILTON LLP

LL i vo
ee >

eye oe
Thomas. Moloney

 

One Liberty Plaza é
New York, New York 10006
T: 212-225-2000

Fi: 212-225-3999
(tmoloney@cgsh.com)

Attorney for the HSBC Defendants

  

 

HON. ALISON J. NATHAN, U.S.D.J.

ew York

Dated: New York,
2019

February

 
